Citation Nr: 1712593	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The Veteran's current right knee disorder did not have onset during his active service, arthritis of the right knee did not manifest within one year of separation from active service, and his current right knee disability is not otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations as to the issue on appeal, as detailed in the Service Connection section of the instant decision.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

According to the Veteran's June 2010 Notice of Disagreement, his current right knee disorder is the result of an injury to his right knee incurred in May 1989 when grinding a floor aboard the USS Saratoga and the sander he was using kicked back and sliced into his right knee.  The Veteran states he was treated with several stitches both inside and outside the wound, and told by the Commanding Officer (CO) of the medical department that the injury had cut some muscle and nerves in his right knee.  The Veteran continues by stating that the CO also said "later in life you will have trouble with both knees.  ...you will have pain in the right knee, and your left as well for compensating for the right."

The Veteran's May 1989 service treatment records show that the cut on the right leg was just above the upper edge of the patella; deep wound through fascia and into the quad muscle, but not through the muscle.  These service treatment records also indicate that the right knee injury from the cut above the knee resolved by the time that he was separated from service noting "No wound separation.  Full range of motion.  No discharge noted.  No sign of infection."  The Veteran's claims file presents a full and complete picture of the private and VA treatment that he underwent over several decades.  The service treatment records contain evidence that the Veteran sought treatment for multiple injuries and illnesses during service including a corneal abrasion and stomach cramps, but with the exception of the incident when he sustained the cut above his knee in service, the records are silent of any mention of knee pain or any knee injury.  Had the Veteran continued to experience right knee pain from the injury, it follows that he would have indicated as such in the service treatment records.  See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred.)

June 2007 private medical records from Norton Healthcare show that the Veteran was treated by a physician for leg and calf pain, but is silent of any complaint regarding his right knee.  The medical records show that the Veteran was treated for knee pain in September 2007 after twisting his knee while trying to jump into a pool, and again in December 2008 with the Veteran stating he could not cross his legs or his leg goes numb, and he could not kneel on his knees.  The physician found a slight narrowing of the radiolucent joint space medially with very mild osteophyte formation of the medial tibial plateau.  No evidence of an acute fracture; normal alignment maintained; no abnormal soft tissue calcifications present.  The physician's impression of the knee was slight asymmetric osteoarthritis type change of the medial femorotibial joint with no acute abnormality detected.  There was no mention of any issues regarding the right knee between 1989 and 2007, and no mention of the in-service knee injury when there was medical treatment sought for calf, leg and knee pain.

The Veteran was again seen at Norton Healthcare for left knee pain April 2009 complaining of dull aching pain, but had full range of motion.  The physician found full active flexion of the knees with no effusion, crepitus, meniscal tenderness, or instability.  According to the Norton Healthcare September 2009 private medical records, the Veteran did not mention the in-service injury while discussing his knee pain, but he did mention twisting his knee when trying to jump in the pool.

The Veteran was provided a VA examination July 2009.  The examiner reviewed the entirety of the Veteran's claims file and concluded that the Veteran's current bilateral knee injury was not caused by or a result of his right above the knee laceration while in service.  The examiner provided a rationale that the Veteran did not suffer any damage to the knee joint itself with his initial injury in service, and there is a long gap between the initial injury in 1989 and when he was seen next in 2007 for his right knee pain.  The examiner continued by stating that according to the private medical records, the Veteran slipped while jumping in the pool and acutely injured his right knee which apparently led to some dysfunction of the left knee although there is no demonstrated pathology of either knee on x-ray.

The Board finds the July 2009 medical opinion to be adequate and highly probative evidence against a finding that the nexus element has been met in this case.  

The Veteran offers as evidence the post-procedure statements of his medical CO regarding pain the Veteran would suffer "later in life...to both knees", as well as his own contentions that he still has pain and problems with his knees that make it hard to kneel and get back up or stand for a prolonged period of time.  However, the Board finds the sound medical reasoning provided by the VA examiner to assess how the in-service injury relates to the Veteran's current knee disabilities after a thorough review of the claims file more than two decades after the in-service injury occurred, to be more probative than the Veteran's contentions.

A March 2016 VA Compensation and Pension Examination clarification report provided additional information regarding the knee pain the Veteran suffers after having reviewed the Veteran's medical records and previous VA examinations.  The VA examiner stated:

Based on all the information, the greatest amount of pain experienced by the veteran is a result of his patellofemoral syndrome.  This condition is a painful interference in joint motion as a result of the femur coming into contact with the posterior surface of the patella with motion, especially in the use of stairs.  A review of the veteran's service treatment records indicates that his right knee injury included a laceration into the quads muscle but not through it and skin.  Treatment records indicated that there was fascia closure which is the tissue which surrounds the muscle, and the skin.  There was no mention of the muscle requiring any repair and skin was closed with nine sutures.  Full range of motion of the knee was documented at the time of treatment for the injury.  When the veteran returned for skin suture removal there was no indication of infection or delayed healing of the wound and the veteran was given seven days light duty after removal of the sutures.  There is no documentation regarding any complication regarding the wound injury or healing process.

This report indicates that the nature of the Veteran's current disability is related to the knee joint and not the muscle or tissue which surrounds the muscle.  As the report notes, the knee injury the Veteran suffered while in service was into, but not through the quadriceps muscle, therefore it follows that it would not be related to his current diagnosis of patellofemoral syndrome.

The record does not show that arthritis manifested in the right knee within one year of separation from active service and therefore the presumptive provisions for chronic diseases are not for application.

After considering all of this evidence, the Board concludes that the weight of the evidence is against a finding that the nexus element has been met and service connection for the right knee disability must be denied.

For these reasons, the Board concludes that the preponderance of evidence is against granting service connection for the right knee disorder.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


